Exhibit 10.1

 

 

Deutsche Bank [g126641ke01i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St.

 

London EC2N 2DB

 

Telephone:  44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: 212-250-2500

 

DATE:

May 15, 2013

 

 

TO:

VIVUS, Inc.

 

1172 Castro Street

 

Mountain View, CA 94040

ATTENTION:

Leland F. Wilson

TELEPHONE:

650-934-5200

FACSIMILE:

650-934-5389

 

 

FROM:

Deutsche Bank AG, London Branch

 

 

SUBJECT:

Base Capped Note Hedge Transaction

 

 

REFERENCE NUMBER(S):

535457

 

The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between Deutsche Bank AG, London
Branch (“Deutsche”) and VIVUS, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”).  This Confirmation constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.  This Confirmation
constitutes the entire agreement and understanding of the parties with respect
to the subject matter and terms of the Transaction and supersedes all prior or
contemporaneous written and oral communications with respect thereto.

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY

 

Chairman of the Supervisory Board:  Dr. Paul Achleitner.

 

Management Board:  Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com

 

--------------------------------------------------------------------------------


 

THROUGH AGENT.  DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern.  For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions.  For the purposes of the Equity Definitions, each
reference herein to a Note Hedging Unit shall be deemed to be a reference to a
Call or an Option, as context requires.

 

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation).  The
Transaction shall be the only transaction under the Agreement.

 

The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

 

General:

 

 

 

 

 

Trade Date:

 

May 15, 2013.

 

 

 

Effective Date:

 

The closing date for the initial issuance of the Convertible Notes.

 

 

 

Transaction Style:

 

Modified American, as described below under “Procedure for Exercise”.

 

 

 

Transaction Type:

 

Note Hedging Units.

 

 

 

Seller:

 

Deutsche.

 

 

 

Buyer:

 

Counterparty.

 

 

 

Shares:

 

The common stock, par value USD0.001 per share, of Counterparty.

 

 

 

Convertible Notes:

 

4.50% Convertible Senior Notes of Counterparty due May 1, 2020 (as originally
issued by Counterparty, the “Convertible Notes” and each USD 1000 principal
amount of Convertible Notes, a “Convertible Note”), offered pursuant to an
Offering Memorandum to be dated as of May 15, 2013 (the “Offering Memorandum”)
and issued pursuant to the indenture to be dated on or about May 21, 2013, by
and between Counterparty and Deutsche Bank National Trust Company, as trustee
(the “Indenture”), excluding any such notes beneficially owned by the Company or
its subsidiaries. References herein to the Indenture refer to the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation.  If any relevant sections of the Indenture are changed, added or
renumbered upon execution of the

 

2

--------------------------------------------------------------------------------


 

 

 

Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties.  Subject to the foregoing, references herein
to the Indenture shall be to the Indenture as executed, without giving effect to
any amendment, supplement or modification thereto other than, subject to the
provision set forth under “Settlement Amount” below relating to Counterparty
Determination, a Merger Supplemental Indenture (as defined below) and sections
of the Indenture that are referred to herein shall conform to the descriptions
thereof referred to in the Offering Memorandum. If any such definitions in the
Indenture or any such sections in the Indenture differ from the descriptions
thereof described in the Offering Memorandum, the descriptions thereof described
in the Offering Memorandum will govern for purposes of this Confirmation. If any
amendment or supplement is made to the Indenture following execution thereof
(other than pursuant to a Merger Supplemental Indenture) (x) the Calculation
Agent shall determine the relevant Settlement Amount and Settlement Date for any
Note Hedging Unit exercised thereafter in accordance with this Confirmation by
referring to the relevant provisions of the Indenture without giving effect to
such amendment or supplement, and (y) such supplement or amendment shall be
disregarded for all other purposes hereunder, unless the parties shall otherwise
agree in writing.  Terms in quotation marks that are not otherwise defined in
this Confirmation shall have the meanings set forth in the Indenture, unless the
context requires otherwise.

 

 

 

Number of Note Hedging Units:

 

220,000, as reduced by any Note Hedging Units exercised hereunder.

 

 

 

Note Hedging Unit Entitlement:

 

USD1,000 divided by the Strike Price. 

 

 

 

Strike Price:

 

USD14.8580

 

 

 

Cap Price:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The NASDAQ Global Market.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Deutsche, which shall make all calculations, adjustments and determinations with
respect to the Transaction that are not expressly required hereunder or under
the Equity Definitions or the Agreement to be made by another party, and such
calculations, adjustments and determinations shall be determined by it in a
commercially reasonable manner in good faith. Following any calculation by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will provide to Counterparty by e-mail to the e-mail address
provided by Counterparty in such a written request a report (in a

 

3

--------------------------------------------------------------------------------


 

 

 

commonly used file format for the storage and manipulation of financial data,
but without disclosing Deutsche’s proprietary models) displaying in reasonable
detail the basis for such calculation and any assumptions made in accordance
therewith.

 

 

 

Procedure for Exercise:

 

 

 

 

 

Potential Exercise Dates:

 

Each Final Period Conversion Date.

 

 

 

Final Period Conversion Dates:

 

Each “Conversion Date” of a Convertible Note occurring on or after the Cut-off
Date.

 

 

 

Cut-off Date:

 

The date that is 35 “Scheduled Trading Days” immediately preceding the
Expiration Date.

 

 

 

Required Exercise on Final Period Conversion Dates

 

On each Final Period Conversion Date, a number of Note Hedging Units equal to
the number of Convertible Notes in denominations of USD1,000 principal amount
submitted for conversion in respect of such Final Period Conversion Date in
accordance with the terms of the Indenture shall be exercised automatically,
subject to “Notice of Exercise” below; provided that in no event will the number
of Note Hedging Units exercised or deemed exercised hereunder exceed the Number
of Note Hedging Units.

 

 

 

Expiration Date:

 

May 1, 2020

 

 

 

Multiple Exercise:

 

Applicable, as provided under “Required Exercise on Final Period Conversion
Dates”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Final Period Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, in
order to exercise any Note Hedging Units, Counterparty must (x) notify Deutsche
in writing and (y) confirm receipt by telephone to 212-250-0668 or 212-250-2717
(or such other telephone number as provided by Deutsche to Counterparty), in
each case:

 

(i) prior to 5:00 P.M., New York City time on the second “Scheduled Trading Day”
prior to the Expiration Date, of all  Convertible Notes converted on each Final
Period Conversion Date and the number of Note Hedging Units being exercised on
the related Exercise Date; and

 

(ii) prior to 5:00 P.M., New York City time, on November 1, 2019, of the
“Settlement Method” elected or deemed elected with the applicable “Specified
Dollar Amount” in the case of “Combination Settlement”; provided that if
Counterparty fails to timely provide the notice described in this clause or does
not, in such notice, make the

 

4

--------------------------------------------------------------------------------


 

 

 

representation set forth under “No Material Non-Public Information” and an
acknowledgement of its obligations under the federal securities laws (including,
without limitation Section 9 and Section 10 of the Exchange Act) as of the date
Counterparty delivers such notice, the “Settlement Method” shall be deemed to be
“Combination Settlement” and the “Specified Dollar Amount” shall be deemed to be
USD 1,000 for purposes of calculating the Settlement Amount (as defined below)
and, in the case of any such actual or deemed election, Counterparty agrees that
it will settle the relevant Convertible Notes using the “Settlement Method” and,
in the case of “Combination Settlement,” the “Specified Dollar Amount” that are
applicable hereunder.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
validly exercised Note Hedging Unit, Deutsche shall deliver to Counterparty, on
the related Settlement Date, the Settlement Amount.

 

For the avoidance of doubt, to the extent Deutsche is obligated to deliver
Shares hereunder, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to “Physical Settlement” and
“Physically-settled” shall be read as references to “Share Settlement” and
“Share Settled”; and provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws. “Share Settlement” means
settlement of a Note Hedging Unit pursuant to clause (a) or (b) under
“Settlement Amount” below, and “Share Settled” has a meaning correlative
thereto.

 

 

 

Settlement Amount:

 

The aggregate of the number of Shares and/or amount of cash in USD for each
Convertible Note in principal amount of USD 1,000 converted on such Final Period
Conversion Date determined as follows:

 

(a)           if (x) “Combination Settlement” is applicable and the applicable
“Specified Dollar Amount” is less than USD 1,000 or (y) “Stock Settlement” is
applicable, a number of shares equal to the sum, for each of the 60 consecutive
“Trading Days” (without regard to any actual “Conversion Period” under the
Indenture) commencing on the 62nd “Scheduled Trading Day” prior to the “Maturity
Date” (such period, the “Extended Conversion Period”), of (A) the excess, if
any, of (X) 1/60th of the product of (1) the “Conversion Rate” on such “Trading
Day” and (2) the lesser of the “Daily VWAP” (determined by the Calculation Agent
in accordance with the Indenture) on such “Trading Day” and the Cap Price over
(Y) USD 1/60th of USD 1,000, divided by (B) such “Daily VWAP”;

 

5

--------------------------------------------------------------------------------


 

 

 

(b)           if “Combination Settlement” is applicable and the applicable
“Specified Dollar Amount” is greater than or equal to USD 1,000,

 

(1) a number of shares equal to the sum, for each “Trading Day” during the
related “Conversion Period,” of the greater of (x) the “Daily Net Share
Settlement Number” on such “Trading Day” and (y) zero, and

 

(2) an amount of cash equal to the sum, for each “Trading Day” during the
related “Conversion Period”, of the excess, if any, of (i) the lesser of the
“Daily Conversion Value” on such “Trading Day” and the “Daily Measurement Value”
on such “Trading Day,” over (ii) 1/30th of USD 1,000;

 

provided that if the “Daily Conversion Value” on any such “Trading Day” exceeds
the product of the Cap Price and 1/30th of the Conversion Rate on such “Trading
Day” (the “Capped Daily Conversion Value”) then the “Daily Conversion Value”
shall be deemed to be the Capped Daily Conversion Value (including for the
purpose of determining the “Daily Net Share Settlement Number”;

 

(c)           if “Cash Settlement” is applicable, an amount of cash equal to the
sum, for each “Trading Day” during the related “Conversion Period”, of the
excess, if any, of (i) the “Daily Conversion Value” on such “Trading Day” over
(ii) 1/30th of USD 1,000; provided that if the “Daily Conversion Value” on any
such “Trading Day” exceeds the Capped Daily Conversion Value  then the “Daily
Conversion Value” shall be deemed to be the Capped Daily Conversion Value.

 

Following the occurrence of any Merger Event in which the holders of Shares
receive only cash, the Settlement Amount in respect of any Note Hedging Unit
exercised thereafter shall consist of, in lieu of any Settlement Amount
determined above, an amount of cash equal to the product of (i) “Conversion
Rate” (determined without giving effect to any Fundamental Change Adjustment or
any Discretionary Adjustment as defined below) and (ii) the excess, if any, of
(a) the lesser of the Cap Price and the amount of cash received by a holder of
one Share in such Merger Event, over (b) the Strike Price.  For the avoidance of
doubt if there is no such excess, than the Settlement Amount shall be zero and
Deutsche shall not deliver any consideration upon exercise of any Note Hedging
Unit. Any such Settlement Amount shall be payable on the tenth “Business Day”
following the applicable Exercise Date.

 

Deutsche will deliver cash in lieu of any fractional Shares based on (i) the
“Daily VWAP” on the last “Trading Day” of the applicable “Conversion Period” or
the last Trading Day of the applicable Extended Conversion Period, as the case
may be and (ii) the aggregate number of Note Hedging Units exercised on any
Exercise Date.

 

6

--------------------------------------------------------------------------------


 

 

 

In addition, and notwithstanding anything to the contrary herein:

 

(i) the Settlement Amount shall be determined by the Calculation Agent excluding
any increase to the “Conversion Rate” pursuant to Section 14.03 of the Indenture
(a “Fundamental Change Adjustment”) or any voluntary adjustment to the
“Conversion Rate” pursuant to Section 14.04(h) of the Indenture (a
“Discretionary Adjustment”); and

 

(ii) if Counterparty or its board of directors is permitted or required to
exercise discretion under the terms of the Indenture with respect to any
determination, calculation or adjustment (including, without limitation, any
adjustment under Section 14.05 of the Indenture, any adjustment to the terms of
the Convertible Notes following a Merger Event pursuant to Section 14.07 of the
Indenture, or any determination of the fair market value of distributed
property, the volume weighted average price of Shares or the value of a “Unit of
Reference Property”) (any such determination, calculation or adjustment, a
“Counterparty Determination”), Counterparty shall consult with Deutsche with
respect thereto and, if Deutsche disagrees in good faith in a commercially
reasonable manner with such determination, calculation or adjustment,
notwithstanding anything herein to the contrary, Deutsche shall make such
determination, calculation or adjustment in a commercially reasonable manner for
purposes of the Transaction.

 

Notwithstanding the foregoing, in no event shall the sum of (x) the product of
the number of Shares delivered in respect of a Note Hedging Unit and the
Applicable Limit Price on the Settlement Date for such Note Hedging Unit and
(y) the amount of cash paid in respect of any Note Hedging Unit (including any
cash in lieu of any fractional Share), exceed the Applicable Limit for such Note
Hedging Unit.

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
remainder of clause (ii) thereof following the words “at any time.”

 

 

 

Applicable Limit:

 

For any exercised Note Hedging Unit, an amount in USD equal to the excess of
(i) the sum of (A) the amount of cash, if any, paid to the holder of USD 1,000
principal amount of Convertible Notes converted on the related Conversion Date
and (B) the product of (x) the number of Shares, if any, delivered to the holder
of USD 1,000 principal amount of Convertible Notes converted on the related
Conversion Date and (y) the Applicable Limit Price on the applicable Settlement
Date over (ii) USD 1,000. 

 

 

 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page VVUS <equity> (or any successor thereto).

 

 

 

Notice of Settlement Amount:

 

No later than the “Scheduled Trading Day” immediately following the last day of
the relevant “Conversion Period,” Counterparty shall give

 

7

--------------------------------------------------------------------------------


 

 

 

Deutsche notice of the final number of Shares and/or the amount of cash that
Counterparty is required to deliver to holders of the relevant Convertible Notes
(the “Convertible Obligation”) (it being understood that (i) Counterparty may
provide a single such notice of the aggregate Convertible Obligation for all
Convertible Notes converted on or after the 35th “Scheduled Trading Day” prior
to the Exercise Date and (ii) for the avoidance of doubt, the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise, as set forth above, in any way).

 

 

 

Settlement Date:

 

In respect of an Exercise Date, (i) the settlement date for the Shares or cash
to be delivered under the Convertible Notes converted on the corresponding
Conversion Date under the terms of the Indenture or (ii) if clause (a) under
“Settlement Amount” above applies to such Exercise Date, the date that falls one
Settlement Cycle following the end of the applicable Extended Conversion Period.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Deutsche
may, in whole or in part, deliver Shares in certificated form representing the
Share portion of the Settlement Amount to Counterparty in lieu of delivery
through the Clearance System.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 14.04(a)-(f) or Section 14.05 of the Indenture, that would result in
an adjustment under the Indenture to the “Conversion Rate” or any other term of
the Convertible Notes; provided that in no event shall there be any adjustment
hereunder as a result of a Fundamental Change Adjustment or a Discretionary
Adjustment.

 

For the avoidance of doubt, Deutsche shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the third sentence of the second paragraph of Section 14.04(c) of
the Indenture or any payment obligation in respect of any cash paid by
Counterparty pursuant to the third sentence of the second paragraph of
Section 14.04(d) of the Indenture (collectively, the “Conversion Rate Adjustment
Fallback Provisions”), and no adjustment shall be made to the terms of the
Transaction on account of any event or condition described in the Conversion
Rate Adjustment Fallback Provisions.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event
(excluding, for the avoidance of doubt, any Fundamental Change Adjustment or
Discretionary Adjustment), the

 

8

--------------------------------------------------------------------------------


 

 

 

Calculation Agent (a) shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Note Hedging Units, the Note Hedging Unit
Entitlement, the composition of the Shares and any other variable relevant to
the exercise, settlement, payment or other terms of the Transaction (subject to
the provisions set forth under “Settlement Amount” above in respect of any
Counterparty Determination) and (b) may adjust the Cap Price as appropriate to
account for the economic effect on the Transaction of such Potential Adjustment
Event; provided that the Cap Price shall not be adjusted so that it is less than
the Strike Price. In addition, if any Potential Adjustment Event, or the
effective date, “Expiration Date” or “Ex-Dividend Date” for such an event,
occurs during an Extended Conversion Period, the Calculation Agent may make such
further adjustments, without duplication of any prior adjustments made for such
event, as it determines commercially reasonably necessary to the Settlement
Amount for the relevant Note Hedging Units (subject to the provisions above
relating to the Applicable Limit).

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in
Section 14.07(a)(i)-(iv) of the Indenture.

 

 

 

Notice of Merger Consideration:

 

In respect of any Merger Event, Counterparty shall notify the Calculation Agent
of (i) if applicable, the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustments made
under the Indenture in respect of such Merger Event, in each case, promptly upon
determination thereof (and in any event prior to the effective date of the
Merger Event), and Counterparty shall deliver a copy of the supplemental
indenture effecting such adjustments (a “Merger Supplemental Indenture”) as
promptly as practicable following execution thereof.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent (A) shall make the corresponding adjustment
in respect of any adjustment under the Indenture to any one or more of the
nature of the Shares, the Strike Price, the Number of Note Hedging Units, the
Note Hedging Unit Entitlement, the Settlement Date and any other variable
relevant to the exercise, settlement or payment or other terms of the
Transaction (subject to the provisions set forth under “Settlement Amount” above
in respect of any Counterparty Determination); provided that such adjustment
shall be made without regard to any Fundamental Change Adjustment or any
Discretionary Adjustment and (B) may adjust the Cap Price as appropriate to
account for the economic effect on the Transaction of such Merger Event or
Tender Offer; provided that the Cap Price shall not be adjusted so that it is
less than the Strike Price; provided further that if the Calculation Agent
determines that no

 

9

--------------------------------------------------------------------------------


 

 

 

adjustment it could make under this clause (B) will produce a commercially
reasonable result, Cancellation and Payment (Calculation Agent Determination)
shall apply. Notwithstanding the foregoing, if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares (or depositary receipts with respect to shares) of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or
(ii) Counterparty following such Merger Event will not be a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia or will not be the Issuer following such Merger Event, Cancellation
and Payment (Calculation Agent Determination) may apply at Deutsche’s sole
election.

 

 

 

Announcement Event:

 

If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of the
Transaction (i) on or after the relevant Announcement Date and (ii) on the
Expiration Date or any earlier date of termination or cancellation for the
Transaction (in each case, which may include, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to the Transaction), and if, in the case of
clause (i) or (ii), such economic effect is material and Deutsche so elects
acting in a commercially reasonable manner, the Calculation Agent will
(x) adjust the terms of the Transaction to reflect such economic effect and
(y) determine the effective date of such adjustment; provided that,
notwithstanding the foregoing, if the related Merger Date or Tender Offer Date,
as the case may be, or any subsequent related Announcement Event, occurs on or
prior to the effective date of such adjustment, any further adjustment to the
terms of the Transaction with respect to such Merger Date, Tender Offer Date or
Announcement Event pursuant to this Confirmation and/or the Equity Definitions
shall take such earlier adjustment into account to avoid duplication (and, for
the avoidance of doubt, where Cancellation and Payment is applicable, the
Determining Party shall take into account to avoid duplication such adjustment
in determining the Cancellation Amount).  “Announcement Event” shall mean the
occurrence of an Announcement Date in respect of a Merger Event or Tender Offer
(defined as set forth in the Equity Definitions solely for purposes of an
Announcement Event and the consequences thereof, notwithstanding the fact that
such Merger Date or Tender Offer Date may not, or may not be anticipated to,
occur on or prior to the Expiration Date.  The definition of “Announcement Date”
in Section 12.1(l) of the Equity Definitions shall be amended by (a) replacing
the word “leads” in the third line thereof and in the fifth line thereof with
the words “could reasonably lead (as determined by the Calculation Agent)”
(b) deleting the word “firm” in the second and fourth lines thereof and
(c) inserting the words “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)” at the end of clauses (i) and (ii) thereof. 

 

10

--------------------------------------------------------------------------------


 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. 

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” at the end of clause (A) thereof,
(ii) by the replacement of the word “Shares” with “Hedge Positions” in clause
(X) thereof; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

(i)            Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and inserting the following
phrase at the end of such Section:

 

“For the avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)           Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable.

 

 

 

Hedging Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Deutsche for all applicable Extraordinary Events

 

11

--------------------------------------------------------------------------------


 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

(i)            Tax Disclosure.  Notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, and notwithstanding any express
or implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

(ii)           Commodity Exchange Act.  It is an “eligible contract participant”
within the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). 
The Transaction has been subject to individual negotiation by the parties.  The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.

 

(iii)          Securities Act.  It is a “qualified institutional buyer” as
defined in Rule 144A under the U.S. Securities Act of 1933, as amended (the
“Securities Act”).

 

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

(i)            Counterparty is not as of the Trade Date, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase 19,349,825 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.

 

(ii)           Counterparty shall immediately provide written notice to Deutsche
upon obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default or a Potential Adjustment Event;
provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Deutsche in connection with this Transaction
until such information no longer constitutes material non-public information. 
In addition, promptly following notice under the Indenture of any adjustment
that is made under the Indenture on account of any Potential Adjustment Event,
Counterparty shall provide written notice to Deutsche of such adjustment.

 

12

--------------------------------------------------------------------------------


 

(iii)          Counterparty’s financial condition is such that it has no need
for liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.

 

(iv)          Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.

 

(v)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 2 of the Purchase Agreement dated as of
the Trade Date between Counterparty and Deutsche Bank Securities Inc. as
representative of the initial purchasers party thereto (the “Purchase
Agreement”) are true and correct and are hereby deemed to be repeated to
Deutsche as if set forth herein.

 

(vi)          Counterparty understands, agrees and acknowledges that Deutsche
has no obligation or intention to register the Transaction under the Securities
Act, any state securities law or other applicable federal securities law.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.

 

(viii)        Counterparty understands, agrees and acknowledges that no
obligations of Deutsche to it hereunder shall be entitled to the benefit of
deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Deutsche or any governmental agency.

 

(ix)          (A) Counterparty is acting for its own account, and it has made
its own independent decisions to enter into the Transaction and as to whether
the Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary, (B) Counterparty is
not relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

(x)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Deutsche is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.

 

(xi)          Counterparty is not entering into the Transaction and will not
make any election hereunder or under the Convertible Notes for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

13

--------------------------------------------------------------------------------


 

(xii)         Counterparty’s filings under the Exchange Act and other applicable
securities laws that are required to be filed have been filed and, as of the
respective dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(xiii)        Counterparty has not violated, and shall not directly or
indirectly violate, any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with the Transaction.

 

(xiv)        Counterparty shall deliver to Deutsche on the Effective Date an
opinion of counsel, dated as of such date and reasonably acceptable to Deutsche
in form and substance, with respect to the matters set forth in Section 3(a) of
the Agreement and such other matters as Deutsche may reasonably request.

 

Miscellaneous:

 

No Set-Off.  Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

 

Staggered Settlement.  Deutsche may, by notice to Counterparty on or prior to
any Settlement Date on which Deutsche would be required to deliver Shares
hereunder (a “Nominal Settlement Date”), elect to deliver such Shares on two or
more dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows: (i) in such notice, Deutsche will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Conversion Period” or Extended Conversion Period, as the case may be)
or delivery times and how it will allocate the Shares it is required to deliver
under “Settlement” above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Deutsche will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Deutsche would otherwise be required to
deliver on such Nominal Settlement Date.

 

Additional Termination Events.  The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture, (ii) an Amendment Event or (iii) an Early
Conversion Event shall be an Additional Termination Event, in each case with the
Transaction as the sole Affected Transaction and Counterparty as the sole
Affected Party and Deutsche as the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement. For the avoidance of
doubt, the relevant Early Termination Amount in respect of an Amendment Event
shall be calculated without giving effect to the relevant amendment.

 

With respect to an Early Conversion Event, the Additional Termination Event
shall occur with respect to the Affected Portion and Deutsche shall be required
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
(but, for the avoidance of doubt, shall not be obligated to do so with respect
to any other Additional Termination Event), which, notwithstanding anything to
the contrary in the Agreement, shall not occur earlier than the settlement date
for the conversion of the related Convertible Notes.  In the case of an Early

 

14

--------------------------------------------------------------------------------


 

Conversion Event, (A) the amount payable pursuant to Section 6 of the Agreement
with respect to the Transaction shall be determined as if an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Note Hedging Units equal to the Affected Portion
and (B) for the avoidance of doubt, such Transaction shall remain in full force
and effect except that the Number of Hedging Units shall be reduced by the
number of Note Hedging Units included in the Affected Portion.  Counterparty
shall, within one Exchange Business Day of any Conversion Date occurring prior
to the Cut-off Date, provide notice to Dealer of the number of Convertible Notes
converted on such Conversion Date (an “Early Conversion Notice”).  Without
limiting Section 6 of the Agreement and for further clarity, the amount payable
pursuant thereto upon an Early Conversion Event may take into account any losses
and shall take into account any gains related to (i) Deutsche’s hedge positions
during the Extended Conversion Period if the Early Conversion Event occurred
during such period, regardless of whether such losses occurred prior to such
Early Conversion Event or (ii) a deficient or late Early Conversion Notice. 
With respect to an Additional Termination Event related to an Early Conversion
Event, Counterparty shall have the right to elect to receive such Early
Termination Amount in cash, in Shares in lieu of cash or a combination of both;
provided that following Deutsche notifying Counterparty of its designation of an
Early Termination Date, Counterparty shall promptly provide Deutsche with
written notice (i) of Counterparty’s election with respect to the portion of the
Early Termination Amount it has elected to receive in Shares and (ii) that
Counterparty represents and warrants that on the date of such election
Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares. If Counterparty has elected to receive
Shares in respect to the Early Termination Amount, Deutsche shall deliver to
Counterparty, within a commercially reasonable period of time after the
applicable Early Conversion Date, a number of shares equal to (A) the portion of
the cash value of the Early Termination Amount Counterparty has elected to
receive in Shares divided by (B) a price per Share determined by the Calculation
Agent in good faith and in a commercially reasonable manner.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver with respect to any material term of the Indenture or the
Convertible Notes relating to conversion of the Convertible Notes (including,
without limitation, changes to the conversion rate, conversion settlement dates,
conversion rate adjustment provisions or conversion conditions) without the
consent of Deutsche, whose consent will not be unreasonably withheld; provided
that entry into a Merger Supplemental Indenture shall not constitute an
Amendment Event.

 

“Early Conversion Event” means the occurrence of any Conversion Date prior to
the Cut-off Date.

 

“Affected Portion” means, with respect to an Early Conversion Event, a number of
Note Hedging Units equal to the lesser of (i) the number of Convertible Notes in
denominations of USD 1,000 principal amount converted on the relevant Conversion
Date prior to the Cut-off Date and (ii) the Number of Note Hedging Units as of
the relevant Early Termination Date.

 

Disposition of Hedge Shares.  Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the “Hedge Shares”) acquired
by Deutsche or any of its affiliates (collectively for the purposes of this
paragraph only, “Deutsche”) for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Deutsche without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Deutsche to sell the Hedge Shares in a registered
offering, make available to Deutsche an effective registration statement under
the Securities Act to cover the resale of such Hedge Shares and enter into an
agreement, in form and substance reasonably satisfactory to Deutsche,
substantially in the form of an underwriting agreement for a registered offering
provided, however, that if Deutsche, in its commercially reasonable
determination, is not satisfied with access to due diligence materials, the
results of its due diligence investigation, or the procedures and documentation
for the registered offering referred to above, then clause (ii) or clause
(iii) of this paragraph shall apply at the election of Counterparty; (ii) in
order to allow Deutsche to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance reasonably satisfactory to Deutsche, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Deutsche, due diligence rights (for Deutsche or
any designated buyer of the Hedge Shares from Deutsche), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to

 

15

--------------------------------------------------------------------------------


 

Deutsche (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
determination, to compensate Deutsche for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Deutsche at the VWAP Price
on such Exchange Business Days, and in the amounts, requested by Deutsche. 
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
page VVUS <equity> AQR (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, or is, in the Calculation
Agent’s reasonable discretion, erroneous, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted method).  This paragraph shall survive the
termination, expiration or early unwind of the Transaction.

 

Status of Claims in Bankruptcy.  Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction other than during Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Deutsche’s rights in
respect of any transactions other than the Transaction.

 

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

Securities Contract; Swap Agreement.  The parties hereto intend that Deutsche is
a “financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. 
The parties hereto further intend (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” or a “transfer” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Unit Equity Percentage as determined on such day is (a) equal to or greater
than 8% and (b) greater by 0.5% or more than the Unit Equity Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater by 0.5% or more than the Unit Equity Percentage
as of the date hereof).  The “Unit Equity Percentage” as of any day is the
fraction, expressed as a percentage, (i) the numerator of which is the sum of
(A) the product of the number of Note Hedging Units and the Note Hedging Unit
Entitlement and (B) the number of Shares underlying any other call option
transaction between Dealer as seller and Counterparty as buyer, and (ii) the
denominator of which is the number of Shares outstanding on such day. 
Counterparty agrees to indemnify and hold harmless Deutsche and its affiliates
and their respective officers, directors, employees, advisors, agents and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to Deutsche’s hedging activities
as a consequence of becoming, or of the risk of becoming, a Section 16
“insider”, including without limitation, any forbearance from hedging activities
or cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Deutsche with a Repurchase Notice on the day and in the
manner

 

16

--------------------------------------------------------------------------------


 

specified in this paragraph, and to reimburse, within 30 days upon written
request, each of such Section 16 Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Section 16 Indemnified Person, such Section 16 Indemnified Person shall
promptly notify Counterparty in writing, and Counterparty, upon request of the
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
the Section 16 Indemnified Person to represent the Section 16 Indemnified Person
and any others Counterparty may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding.  Counterparty
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Section 16
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  In any such proceeding, any Section 16 Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Section 16 Indemnified Person
unless (i) Counterparty and such Section 16 Indemnified Person shall have
mutually agreed to the contrary; (ii) Counterparty has failed within a
reasonable time to retain counsel reasonably satisfactory to such Section 16
Indemnified Person; (iii) such Section 16 Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to Counterparty; or (iv) the
named parties in any such proceeding (including the impleaded parties) include
both Counterparty and the Section 16 Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them. Counterparty shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Section 16 Indemnified Persons, and all such fees and
expenses shall be paid or reimbursed as they are incurred. Counterparty shall
not, without the prior written consent of the Section 16 Indemnified Person
(such consent not to be unreasonably withheld), effect any settlement of any
pending or threatened proceeding in respect of which any Section 16 Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Section 16 Indemnified Person, unless such settlement includes
an unconditional release of such Section 16 Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Section 16 Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to a Section 16
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Section 16 Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Section 16 Indemnified Person as a result of such losses,
claims, damages or liabilities.  The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Section 16 Indemnified Person at law or in equity.  The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events.  If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event that (x) is within
Counterparty’s control or (y) as a result of which the Shares have changed into
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the case of an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, other than an Event of
Default or a Termination Event that resulted from an event or events outside
Counterparty’s control) (a “Deutsche Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Deutsche to satisfy any such
Deutsche Payment Obligation by delivery of Termination Delivery Units (as
defined below) by (A) giving irrevocable telephonic notice to Deutsche,
confirmed in writing within one Scheduled Trading Day, between the hours of
9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or other
date the transaction is terminated, as applicable (“Notice of Deutsche
Termination Delivery”) and (B) remaking the representation set forth under “No
Material Non-Public Information” below on the date of such notice; provided that
if Counterparty does not validly so elect (or is not permitted to elect) to
require Deutsche to satisfy its Deutsche Payment Obligation by delivery of
Termination Delivery Units, Deutsche shall have the right, in its sole
discretion, to elect to satisfy its Deutsche Payment Obligation by delivery of
Termination Delivery Units.  Within a commercially reasonable period of time
following receipt of a Notice of

 

17

--------------------------------------------------------------------------------


 

Deutsche Termination Delivery or delivery by Deutsche of notice of its election
to satisfy the Deutsche Payment Obligation by delivery of Termination Delivery
Units, Deutsche shall deliver to Counterparty a number of Termination Delivery
Units having a cash value equal to the amount of such Deutsche Payment
Obligation (as determined by the Calculation Agent in a commercially reasonable
manner).  If the provisions set forth in this paragraph are applicable, the
provisions of Sections 9.8, 9.9, 9.11 (modified as described above) and 9.12 of
the Equity Definitions shall be applicable, except that all references to
“Shares” shall be read as references to “Termination Delivery Units”. In
addition, notwithstanding anything to the contrary in the Equity Definitions,
Deutsche may, in whole or in part, deliver securities comprising Termination
Delivery Units in certificated form to Counterparty in lieu of delivery through
the Clearance System.

 

“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as determined by the Calculation
Agent.  If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, the Calculation Agent shall determine
the composition of such consideration in a commercially reasonable manner.

 

Regulation M.  Counterparty is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Sections 101(b)(10) and 102(b)(7) of Regulation M under
the Exchange Act.  Counterparty shall not, until the second Scheduled Trading
Day immediately following the Effective Date, engage in any such distribution.

 

No Material Non-Public Information.  Counterparty represents and warrants to
Deutsche that it is not aware of any material nonpublic information concerning
itself, the Shares or option contracts related to the Shares.

 

Right to Extend.  Without duplication of any other adjustment that Deutsche may
make hereunder, Deutsche may in a commercially reasonable manner postpone any
potential Exercise Date or Settlement Date or postpone or extend any other date
of valuation or delivery with respect to some or all of the relevant Note
Hedging Units (in which event the Calculation Agent shall make appropriate
adjustments to the Settlement Amount for such Note Hedging Units), if Deutsche
determines, in its commercially reasonable discretion, that (a) a Regulatory
Disruption has occurred or (b) such extension is reasonably necessary to
(i) preserve Deutsche’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) enable Deutsche to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Deutsche were the Issuer or an affiliated
purchaser of the Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Deutsche. “Regulatory Disruption” shall mean any event that Deutsche
reasonably determines makes it necessary with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures, for Deutsche to
refrain from or decrease any market activity in connection with the Transaction.
If Deutsche makes any postponement or extension pursuant to this paragraph,
Deutsche shall provide written notice to Counterparty containing a reasonable
justification therefor.

 

Transfer or Assignment.  Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of
Deutsche.  For the avoidance of doubt, Deutsche may condition its consent on any
of the following, without limitation: (i) the receipt by Deutsche of opinions
and documentation reasonably satisfactory to Deutsche in connection with such
transfer, (ii) such transfer being effected on terms reasonably satisfactory to
Deutsche with respect to any legal and regulatory requirements relevant to
Deutsche, (iii) the transferee being a United States person (as defined in the
Internal Revenue Code of 1986, as amended), (iv) that, in Deutsche’s reasonable
determination, Deutsche will not be required, as a result of such transfer, to
pay the transferee an amount under Section 2(d)(i)(4) of the Agreement greater
than the amount, if any, that Deutsche would have been required to pay to
Counterparty in the absence of such transfer, (v) that, in Deutsche’s reasonable
determination, no Event of Default, Potential Event of Default or Termination
Event will occur as a result of such transfer and (vi) that Counterparty will
continue to be obligated to provide notices hereunder

 

18

--------------------------------------------------------------------------------


 

relating to the Convertible Notes and will continue to be obligated under the
provisions set forth under “Disposition of Hedge Shares” and “Repurchase
Notices” herein.  In addition, Deutsche may transfer or assign all or a portion
of its Note Hedging Units hereunder at any time without the consent of
Counterparty to (x) any of its affiliates that has a long term rating of
unsecured, unsubordinated indebtedness that is equal to or better than
Deutsche’s at the time of such transfer or assignment or (y) any third party
with a rating (or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness of A+ or better by Standard & Poor’s Ratings
Services or its successor (“S&P”), or A1 or better by Moody’s Investors
Service, Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
agency rating mutually agreed in good faith by Counterparty and Deutsche.

 

If, as determined in Deutsche’s sole discretion, (a) at any time (1) the
Section 16 Equity Percentage exceeds 8% or (2) Deutsche, Deutsche Group (as
defined below) or any person whose ownership position would be aggregated with
that of Deutsche or Deutsche Group (Deutsche, Deutsche Group or any such person,
a “Deutsche Person”) under any federal, state or local (including non-U.S.)
laws, rules, regulations or regulatory orders, or any organizational documents
or contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership, or could be reasonably viewed as meeting any of the foregoing, in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state, federal or non-U.S.
regulator) of a Deutsche Person, or could result in an adverse effect on a
Deutsche Person, under Applicable Restrictions, as determined by Deutsche in its
reasonable discretion, and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), and (b) Deutsche is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing and terms and within a time period reasonably acceptable
to it of all or a portion of this Transaction pursuant to the preceding
paragraph such that an Excess Ownership Position no longer exists, Deutsche may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that an Excess
Ownership Position no longer exists following such partial termination.  In the
event that Deutsche so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of Note
Hedging Units equal to the Terminated Portion, (ii) Counterparty shall be the
sole Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction (and, for the avoidance of
doubt, the provisions set forth under the caption “Alternative Calculations and
Deutsche Payment on Early Termination and on Certain Extraordinary Events” shall
apply to any amount that is payable by Deutsche to Counterparty pursuant to this
sentence).  The “Section 16 Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Deutsche and any of its affiliates subject to aggregation with Deutsche for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Deutsche (collectively, “Deutsche
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day (or to the extent that the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.

 

Designation by Deutsche.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Deutsche to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty,
Deutsche may designate any of its affiliates to purchase, sell, receive or
deliver such shares or other securities and otherwise to perform Deutsche’s
obligations in respect of the Transaction and any such designee may assume such
obligations.  Deutsche shall be discharged of its obligations to Counterparty to
the extent of any such performance.

 

Matters Related to Agent.  Each party agrees and acknowledges that (i) Agent
acts solely as agent on a disclosed basis with respect to the Transaction, and
(ii) Agent has no obligation, by guaranty, endorsement or otherwise, with
respect to the obligations of either Counterparty or Deutsche hereunder, either
with respect to the

 

19

--------------------------------------------------------------------------------


 

delivery of cash or Shares, either at the beginning or the end of the
Transaction.  In this regard, each of Counterparty and Deutsche acknowledges and
agrees to look solely to the other for performance hereunder, and not to Agent.

 

Severability; Illegality.  Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

 

Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Deutsche and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Deutsche and its affiliates also may be active in the market
for Shares other than in connection with hedging activities in relation to the
Transaction; (C) Deutsche shall make its own determination as to whether, when
or in what manner any hedging or market activities in securities of Issuer shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP”; and (D) any market
activities of Deutsche and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP”, each in a
manner that may be adverse to Counterparty.

 

Early Unwind.  In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement) is not consummated with the initial purchasers thereof for
any reason by the close of business in New York on May 21, 2013 (or such later
date as agreed upon by the parties) (May 21, 2013 or such later date as agreed
upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (a) the Transaction
and all of the respective rights and obligations of Deutsche and Counterparty
under the Transaction shall be cancelled and terminated and (b) each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Deutsche on the Early Unwind Date all Shares
purchased by Deutsche or one or more of its affiliates.  The amount payable by
Counterparty shall be Deutsche’s (or its affiliates) actual cost of such Shares
and shall be paid in immediately available funds on the Early Unwind Date. 
Deutsche and Counterparty represent and acknowledge to the other that, subject
to the proviso included in the second preceding sentence, upon an Early Unwind,
all obligations with

 

20

--------------------------------------------------------------------------------


 

respect to the Transaction shall be deemed fully and finally discharged.

 

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default or Termination Event within Counterparty’s control)
and, as a result, Counterparty owes to Deutsche an amount calculated under
Section 6(e) of the Agreement, or (ii) Counterparty owes to Deutsche any amount
under “Consequences of Merger Events” above (other than as a result of a Merger
Event that resulted from an event or events within Counterparty’s control), such
amount shall be deemed to be zero.

 

Governing Law; Jurisdiction:        THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

 

VIVUS, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention:

Timothy E. Morris

 

 

Telephone:

650-934-5200

Fax:

650-934-5389

 

 

with a copy to:

 

 

 

VIVUS, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention:

John L. Slebir

 

 

Telephone:

650-934-5200

Fax:

650-934-5389

 

(b) Deutsche

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

Andrew Yaeger

 

 

Telephone:

(212) 250-2717

Email:

Andrew.Yaeger@db.com

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention:

Faiz Khan

 

 

Telephone:

(212) 250-0668

Email:

Faiz.Khan@db.com

 

22

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009.  Originals shall be provided for
your execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Michael Sanderson

 

 

Name: Michael Sanderson

 

 

Title: Managing Director

 

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with this Transaction

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Michael Sanderson

 

 

Name: Michael Sanderson

 

 

Title: Managing Director

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

VIVUS, INC.

 

By:

/s/ Leland F. Wilson

 

 

Name: Leland F. Wilson

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

The Cap Price and Premium for the Transaction is set forth below.

 

Cap Price:

 

USD20.00

 

 

 

Premium:

 

USD30,140,000

 

A-1

--------------------------------------------------------------------------------